

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.
Original Issue Date: March 1, 2019    $_____________


ORIGINAL ISSUE DISCOUNT
UNSECURED SUBORDINATED CONVERTIBLE NOTE
DUE SEPTEMBER 1, 2020
THIS ORIGINAL ISSUE DISCOUNT SUBORDINATED CONVERTIBLE NOTE is one of a series of
duly authorized and validly issued Original Issue Discount Subordinated
Convertible Notes (the “Note”) by Inuvo, Inc., a Nevada corporation (the
“Company”) (this note, the “Note” and, collectively with the other notes of such
series, the “Notes”).
FOR VALUE RECEIVED, the Company promises to pay to ___________, or its
registered assigns (the “Holder”), or shall have paid pursuant to the terms
hereunder, the principal sum of $_______ on the date that is the 18th month
anniversary of the Original Issue Date, or September 1, 2020 (the “Maturity
Date”) or such earlier date as this Note is required or permitted to be repaid
as provided hereunder, and to pay interest to the Holder on the aggregate
unconverted and then outstanding principal amount of this Note in accordance
with the provisions hereof. This Note is subject to the following additional
provisions:
Section 1.Definitions. For the purposes hereof, (a) capitalized terms not
otherwise defined herein shall have the meanings set forth in the Purchase
Agreement and (b) the following terms shall have the following meanings:
“Affiliates” means, with regard to any person, (a) any person, directly or
indirectly, controlled by, under common control of, or controlling such person
(b) any person, directly or indirectly, in which such person holds, of record or
beneficially, five percent or more of the equity or voting securities, (c) any
person that holds, of record or beneficially, 10% percent or more of the equity
or voting securities or such person, (d) any person that, through contract,
relationship or otherwise, exerts a substantial influence on the management of
such person's affairs, (e) any person that, through


1

--------------------------------------------------------------------------------




contract, relationship or otherwise, is influenced substantially in the
management of their affairs by such person, or (f) any director, officer,
partner or individual holding a similar position in respect of such person.
“Alternate Consideration” shall have the meaning set forth in Section 5(e).
“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof, (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 30 days after commencement, (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered, (d)
the Company or any Significant Subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 30 calendar days after such appointment, (e) the
Company or any Significant Subsidiary thereof makes a general assignment for the
benefit of creditors, (f) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts or (g) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.
“Base Conversion Price” shall have the meaning set forth in Section 5(b).
“Beneficial Ownership Limitation” shall have the meaning set forth in Section
4(d).
“Bloomberg” shall have the meaning contained in the definition of Black Scholes
Value.
“Buy-In” shall have the meaning set forth in Section 4(c)(v).
“Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 50% of the
voting securities of the Company (other than by means of conversion, exercise or
exchange of the Notes or the Securities issued together with the Notes), (b) the
Company merges into or consolidates with any other Person, or any Person merges
into or consolidates with the Company and, after giving effect to such
transaction, the stockholders of the Company immediately prior to such
transaction own less than 50% of the aggregate voting power of the Company or
the successor entity of such transaction, (c) the Company sells or transfers all
or substantially all of its assets to another Person and the stockholders of the
Company immediately prior to such transaction own less than 50% of the aggregate
voting power of the acquiring entity immediately after the transaction, (d) the
replacement at one time or within a three year period of more than one-half of
the members of the Board of Directors which is not approved by a majority of
those individuals who are members of the Board of Directors on the Original
Issue Date (or by those individuals who are serving as


2

--------------------------------------------------------------------------------




members of the Board of Directors on any date whose nomination to the Board of
Directors was approved by a majority of the members of the Board of Directors
who are members on the date hereof), or (e) the execution by the Company of an
agreement to which the Company is a party or by which it is bound, providing for
any of the events set forth in clauses (a) through (d) above. Notwithstanding
any provision to the contrary the Merger, as defined below, shall not be deemed
to constitute a Change of Control Transaction.
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
“Conversion” shall have the meaning ascribed to such term in Section 4.
“Conversion Date” shall have the meaning set forth in Section 4(a).
“Conversion Price” shall have the meaning set forth in Section 4(b).
“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Note in accordance with the terms hereof.
“CPT Note” means the 10% Senior Unsecured Convertible Promissory Note in the
principal amount of $1,000,000 dated November 1, 2018 from the Company to CPT
Investments, LLC.
“Default Conversion Price” shall have the meaning set forth in Section 4(b).
“Default Interest Rate” shall have the meaning set forth in Section 2(a).
“Deferral Period” shall have the meaning set forth in Section 8(c).
“Deferral Notice” shall have the meaning set forth in Section 8(c).
“Dilutive Issuance” shall have the meaning set forth in Section 5(b).
“Dilutive Issuance Notice” shall have the meaning set forth in Section 5(b).
“DWAC” means the Deposit or Withdrawal at Custodian system at The Depository
Trust Company.
“Event of Default” shall have the meaning set forth in Section 7(a).
“Exempt Issuance” shall have the meaning set forth in the Purchase Agreement.
“Floor Price” shall mean $0.44 per share, except as set forth in Section 5(b).
“Fundamental Transaction” shall have the meaning set forth in Section 5(e).
“Indebtedness” shall have the meaning set forth in the Purchase Agreement.
“Liens” shall have the meaning set forth in the Purchase Agreement.


3

--------------------------------------------------------------------------------




“Maturity Date” shall have the meaning set forth in the preamble.
“Merger” shall have the meaning set forth in Section 4(b).
“New York Courts” shall have the meaning set forth in Section 9(e).
“Note Register” shall have the meaning set forth in Section 3(c).
“Notice of Conversion” shall have the meaning set forth in Section 4(a).
“Option Value” means the value of a Common Stock Equivalent based on the Black
Scholes Option Pricing model obtained from the “OV” function on Bloomberg
determined as of (A) the Trading Day prior to the public announcement of the
issuance of the applicable Common Stock Equivalent, if the issuance of such
Common Stock Equivalent is publicly announced or (B) the Trading Day immediately
following the issuance of the applicable Common Stock Equivalent if the issuance
of such Common Stock Equivalent is not publicly announced, for pricing purposes
and reflecting (i) a risk-free interest rate corresponding to the U.S. Treasury
rate for a period equal to the remaining term of the applicable Common Stock
Equivalent as of the applicable date of determination, (ii) an expected
volatility equal to the greater of 100% and the 100 day volatility obtained from
the HVT function on Bloomberg as of (A) the Trading Day immediately following
the public announcement of the applicable Common Stock Equivalent if the
issuance of such Common Stock Equivalent is publicly announced or (B) the
Trading Day immediately following the issuance of the applicable Common Stock
Equivalent if the issuance of such Common Stock Equivalent is not publicly
announced, (iii) the underlying price per share used in such calculation shall
be the highest VWAP of the Common Stock during the period beginning on the
Trading Day prior to the execution of definitive documentation relating to the
issuance of the applicable Common Stock Equivalent and ending on (A) the Trading
Day immediately following the public announcement of such issuance, if the
issuance of such Common Stock Equivalent is publicly announced or (B) the
Trading Day immediately following the issuance of the applicable Common Stock
Equivalent if the issuance of such Common Stock Equivalent is not publicly
announced, (iv) a zero cost of borrow and (v) a 360 day annualization factor.
“Original Issue Date” means the date of the first issuance of the Notes,
regardless of any transfers of any Note and regardless of the number of
instruments which may be issued to evidence such Notes.
“Payment” shall have the meaning set forth in Section 2(b).
“Permitted Indebtedness” means (a) the indebtedness evidenced by the Notes, (b)
capital lease obligations and purchase money indebtedness incurred in connection
with the acquisition of machinery and equipment in the ordinary course of
business not to exceed $500,000 in principal in the aggregate, and (c) any trade
accounts payable incurred in the ordinary course of business or indebtedness set
forth on Schedule 3.1(aa) to the Purchase Agreement.
“Permitted Lien” means the individual and collective reference to the following:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or Liens for taxes,


4

--------------------------------------------------------------------------------




assessments and other governmental charges or levies being contested in good
faith and by appropriate proceedings for which adequate reserves (in the good
faith judgment of the management of the Company) have been established in
accordance with GAAP, (b) Liens imposed by law which were incurred in the
ordinary course of the Company’s business, such as carriers’, warehousemen’s and
mechanics’ Liens, statutory landlords’ Liens, and other similar Liens arising in
the ordinary course of the Company’s business, and which (x) do not individually
or in the aggregate materially detract from the value of such property or assets
or materially impair the use thereof in the operation of the business of the
Company and its consolidated Subsidiaries or (y) are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing for the foreseeable future the forfeiture or sale of the property or
asset subject to such Lien, (c) Liens incurred in connection with Permitted
Indebtedness under clauses (a) and (b) thereunder, and Liens set forth on
Schedule 3.1(aa) to the Purchase Agreement.
“Purchase Agreement” means the Securities Purchase Agreement, dated as of March
1, 2019 by and between the Company and the Holder, as modified or supplemented
from time to time in accordance with its terms.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
“Senior Indebtedness” means the principal of and unpaid interest on all secured
indebtedness of the Company validly incurred before or after the date of this
Note in accordance with its terms (including, but not limited to obligations
under the Company’s Amended and Restated Business Financing Agreement dated
October 11, 2018 by and between the Company, certain of its wholly-owned
subsidiaries and Western Alliance Bank or any lender that pays off the Western
Alliance Bank loan).
“Senior Payment Default” shall have the meaning set forth in Section 8(c).
“Share Delivery Date” shall have the meaning set forth in Section 4(c)(ii).
“Specified Covenant Default” shall have the meaning set forth in Section 8(c).
“Successor Entity” shall have the meaning set forth in Section 5(e).
“Trading Day” means a day on which the principal Trading Market is open for
trading.
“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, or any market of the OTC Markets,
Inc. (or any successors to any of the foregoing).
“Transaction Documents” means the Purchase Agreement, this Note, and any other
documents or agreements executed in connection with the transactions
contemplated hereunder.


5

--------------------------------------------------------------------------------




“Variable Rate Transaction” means any Equity Line of Credit or similar
agreement, nor issue nor agree to issue any Common Stock, floating or Variable
Priced Equity Linked Instruments nor any of the foregoing or equity with price
reset rights (subject to adjustment for stock splits, distributions, dividends,
recapitalizations and the like) (collectively, the “Variable Rate Transaction”).
For purposes of this Note, “Equity Line of Credit” shall include any transaction
involving a written agreement between the Company and an investor or underwriter
whereby the Company has the right to “put” its securities to the investor or
underwriter over an agreed period of time and at an agreed price or price
formula, and “Variable Priced Equity Linked Instruments” shall include: (A) any
debt or equity securities which are convertible into, exercisable or
exchangeable for, or carry the right to receive additional shares of Common
Stock either (1) at any conversion, exercise or exchange rate or other price
that is based upon and/or varies with the trading prices of or quotations for
Common Stock at any time after the initial issuance of such debt or equity
security, or (2) with a fixed conversion, exercise or exchange price that is
subject to being reset at some future date at any time after the initial
issuance of such debt or equity security due to a change in the market price of
the Company’s Common Stock since date of initial issuance, and (B) any
amortizing convertible security which amortizes prior to its maturity date,
where the Company is required or has the option to (or any investor in such
transaction has the option to require the Company to) make such amortization
payments in shares of Common Stock which are valued at a price that is based
upon and/or varies with the trading prices of or quotations for Common Stock at
any time after the initial issuance of such debt or equity security (whether or
not such payments in stock are subject to certain equity conditions). For
purposes of determining the total consideration for a convertible instrument
(including a right to purchase equity of the Company) issued, subject to an
original issue or similar discount or which principal amount is directly or
indirectly increased after issuance, the consideration will be deemed to be the
actual cash amount received by the Company in consideration of the original
issuance of such convertible instrument. For the avoidance of doubt, a Variable
Rate Transaction shall exclude Exempt Issuances.
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if OTCQB or OTCQX is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on OTCQB or OTCQX as applicable, (c) if the Common Stock is not then listed or
quoted for trading on the OTCQB or OTCQX and if prices for the Common Stock are
then reported by the OTC Pink marketplace published by OTC Markets, Inc. (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported, or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company.
Section 2.    Interest; Payment.


6

--------------------------------------------------------------------------------




(a)    Interest. Interest shall accrue to the Holder on the aggregate
unconverted and then outstanding principal amount of this Note at the rate of 0%
per annum, calculated on the basis of a 360-day year and shall accrue daily
commencing on the Original Issue Date until payment in full of the outstanding
principal (or conversion to the extent applicable), together with all accrued
and unpaid interest, liquidated damages and other amounts which may become due
hereunder, has been made. During the existence of an Event of Default, interest
shall accrue at the lesser of (i) the rate of 15% per annum, or (ii) the maximum
amount permitted by law (the lesser of clause (i) or (ii), the “Default Interest
Rate”).
(b)    Payment. The Company shall pay the outstanding principal and accrued
interest, if any, in full on the Maturity Date (the “Payment”) subject to
acceleration in accordance with the terms of this Note and the Purchase
Agreement. If the Maturity Date is not a Trading Day, then the Payment shall be
due on the next succeeding Trading Day.
(c)    Payment in Cash. The Payment shall be made in cash, unless paid in Common
Stock under Section 2(e), Section 2(f) or Section 4.
(d)    Prepayment. The Notes may be prepaid at any time following the Original
Issue Date at an amount equal to the outstanding principal balance of the Notes
and accrued and unpaid interest during the time following the Original Issue
Date until the date of prepayment. In order to prepay the Notes, the Company
shall provide 20 Trading Days prior written notice to the Holders, during which
time the Holder may convert the Notes in whole or in part at the Conversion
Price.
(e)    Effect of the Merger. Upon the closing of the Merger, the Holder shall
either (i) convert the entire principal amount of this Note, plus all accrued
and unpaid interest thereon, if any, into Conversion Shares at the Conversion
Price then in effect and receive the same consideration as the Company’s other
stockholders are receiving in connection with the Merger; (ii) receive a payment
in cash equal to up to 100% the outstanding principal amount of this Note, plus
all accrued and unpaid interest thereon, if any, upon the Company effecting the
Merger with the remaining balance of the Note converted in accordance with (i)
above. Prior to the closing of the Merger the Company shall give at least 2
Trading Days’ notice but no more than 10 Trading Days’ notice of the closing
date to each Purchaser to permit each Purchaser to decide which option to
exercise and to specify the amount to be repaid under item (ii) above if
electing a cash payment less than 100%. The Purchaser shall have 2 Trading Days
to exercise its option. In the event the Purchaser fails to exercise the option,
the Note shall automatically convert the entire principal amount of this Note,
plus all accrued and unpaid interest thereon, into Conversion Shares at the
Conversion Price then in effect and receive the same consideration as the
Company’s other stockholders are receiving in connection with the Merger.
(f)    Effect of a Dilutive Issuance Below Floor Price. In the event of a
Dilutive Issuance below the Floor Price: (i) the Company may prepay this Note
concurrently the Closing of any such Dilutive Issuance; or (ii) if the Company
does not prepay the Note as set forth in (i) above, the Base Conversion Price
shall change as set forth in Section 5(b) hereof.
Section 3.    Registration of Transfers and Exchanges.


7

--------------------------------------------------------------------------------




(a)    Different Denominations. This Note is exchangeable for an equal aggregate
principal amount of Notes of different authorized denominations, as requested by
the Holder surrendering the same. No service charge will be payable for such
registration of transfer or exchange.
(b)    Investor Representations. This Note has been issued subject to certain
investment representations of the original Holder set forth in the Purchase
Agreement and may be transferred or exchanged only in compliance with the
Purchase Agreement and applicable federal and state securities laws and
regulations.
(c)    Reliance on Note Register. Prior to due presentment for transfer to the
Company of this Note, the Company and any agent of the Company may treat the
Person in whose name this Note is duly registered on the Note Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.
Section 4.    Conversion.
(a)    The Notes shall be convertible, in whole or in part, at any time, and
from time to time, into Conversion Shares at the option of the Holder. The
Holder shall effect conversions by delivering to the Company a Notice of
Conversion, the form of which is attached hereto as Annex A (each, a “Notice of
Conversion”), specifying therein the principal amount of this Note to be
converted and the date on which such conversion shall be effected (such date,
the “Conversion Date”). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
is deemed delivered hereunder. No ink-original Notice of Conversion shall be
required, nor shall any medallion guarantee (or other type of guarantee or
notarization) of any Notice of Conversion form be required. To effect
conversions hereunder, the Holder shall not be required to physically surrender
this Note to the Company unless the entire principal amount of this Note, plus
all accrued and unpaid interest thereon, has been so converted. Conversions
hereunder shall have the effect of lowering the outstanding principal amount of
this Note in an amount equal to the applicable conversion. The Holder and the
Company shall maintain records showing the principal amount(s) converted in each
conversion, the date of each conversion, and the Conversion Price in effect at
the time of each conversion. The Company may deliver an objection to any Notice
of Conversion within one Trading Day of delivery of such Notice of Conversion.
In the event of any dispute or discrepancy, the records of the Holder shall be
controlling and determinative in the absence of manifest error. The Holder, and
any assignee by acceptance of this Note, acknowledge and agree that, by reason
of the provisions of this paragraph, following conversion of a portion of this
Note, the unpaid and unconverted principal amount of this Note may be less than
the amount stated on the face hereof.
(b)    Conversion Price. The Conversion Price in effect on any Conversion Date
means, as of any Conversion Date or other date of determination, $1.08 per share
(subject to adjustment as provided herein); provided, however, that if an Event
of Default has occurred, regardless of whether such Event of Default has been
cured or remains ongoing, the Note shall be convertible at the greater of (i) a
15% discount from the average VWAP for the 10 Trading Days immediately prior to
the Event of Default, or (ii) the Floor Price (the “Default Conversion Price”).
The Company is currently in the process of negotiating a merger with
ConversionPoint Technologies Inc. where


8

--------------------------------------------------------------------------------




the Company and ConversionPoint Technologies Inc. will both become subsidiaries
of ConversionPoint Holdings, Inc. (the “Merger”). If the Merger is not completed
or a change of control does not occur within six months of the Closing Date,
each Purchaser shall have the right to immediately convert any portion of the
Note at the greater of (a) a 20% discount from the average VWAP for the 10
Trading Days prior to giving notice of conversion, or (b) the Floor Price.
Should the Merger fail to close and the CPT Note is converted into equity of the
Company the Purchaser shall be permitted to immediately convert any portion of
the Note at the Floor Price. All prices are subject to adjustment for stock
dividends, stock splits, combinations and other similar events.
(c)    Mechanics of Conversion or Prepayment.
(i)    Conversion Shares Issuable Upon Conversion of Principal Amount. The
number of Conversion Shares issuable upon a conversion hereunder shall be
determined by the quotient obtained by dividing (x) the outstanding principal
amount of this Note to be converted by (y) the Conversion Price in effect at the
time of such conversion.
(ii)    Delivery of Certificate Upon Conversion. Not later than two Trading Days
after each Conversion Date (the “Share Delivery Date”), the Company shall
deliver, or cause to be delivered, to the Holder any certificate or certificates
required to be delivered by the Company under this Section 4(c) which, on or
after the six month anniversary of the Original Issue Date, shall be free of
restrictive legends and trading restrictions (other than those which may then be
required by the Purchase Agreement and subject to the Holder complying with Rule
144 promulgated under the Securities Act) and such shares shall be delivered
electronically through the Depository Trust Company or another established
clearing corporation performing similar functions.
(iii)    Failure to Deliver Certificates. If, in the case of any Notice of
Conversion, such certificate or certificates are not delivered to or as directed
by the applicable Holder by the Share Delivery Date, the Holder shall be
entitled to elect by written notice to the Company at any time on or before its
receipt of such certificate or certificates, to rescind such Conversion, in
which event the Company shall promptly return to the Holder any original Note
delivered to the Company and the Holder shall promptly return to the Company the
Common Stock certificates issued to such Holder pursuant to the rescinded
Conversion Notice.
(iv)    Obligation Absolute; Partial Liquidated Damages. The Company’s
obligations to issue and deliver the Conversion Shares upon conversion of this
Note in accordance with the terms hereof, are absolute and unconditional,
irrespective of any action or inaction by the Holder to enforce the same, any
waiver or consent with respect to any provision hereof, the recovery of any
judgment against any Person or any action to enforce the same, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged
breach by the Holder or any other Person of any obligation to the Company or any
violation or alleged violation of law by the Holder or any other Person, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with the issuance of such
Conversion Shares; provided, however, that such delivery shall not operate as a
waiver by the Company of any such action the Company may have against the
Holder. In the event the Holder of this Note shall elect to convert any or all
of the outstanding principal amount hereof and accrued interest and other sums
due, the Company may not refuse conversion based on any claim that the Holder or
anyone associated


9

--------------------------------------------------------------------------------




or affiliated with the Holder has been engaged in any violation of law,
agreement or for any other reason, unless an injunction from a court, on notice
to Holder, restraining and or enjoining conversion or prepayment of all or part
of this Note shall have been sought and obtained, and the Company posts a surety
bond for the benefit of the Holder in the amount of 150% of the outstanding
principal amount of this Note, which is subject to the injunction, which bond
shall remain in effect until the completion of arbitration/litigation of the
underlying dispute and the proceeds of which shall be payable to the Holder to
the extent it obtains judgment. In the absence of such injunction, the Company
shall issue Conversion Shares upon a properly noticed conversion. If the Company
fails for any reason to deliver to the Holder such certificate or certificates
pursuant to Section 4(c)(ii) by the Share Delivery Date, the Company shall pay
to the Holder, in cash, as liquidated damages and not as a penalty, for each
$1,000 of principal amount being converted, $10 per Trading Day (increasing to
$20 per Trading Day on the fifth Trading Day after such Conversion Date) for
each Trading Day after such Share Delivery Date until such certificates are
delivered or Holder rescinds such conversion. In no event shall liquidated
damages for any one conversion exceed $1,000 for the first 10 Trading Days.
Nothing herein shall limit a Holder’s right to pursue actual damages or declare
an Event of Default pursuant to Section 7 hereof for the Company’s failure to
deliver Conversion Shares within the period specified herein, and the Holder
shall have the right to pursue all remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief. The exercise of any such rights shall not prohibit the Holder
from seeking to enforce damages pursuant to any other Section hereof or under
applicable law.
(v)    Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. In addition to any other rights available to the Holder, if the
Company fails for any reason to deliver to the Holder such certificate or
certificates by the Share Delivery Date pursuant to Section 4(c)(ii), and if
after such Share Delivery Date the Holder is required by its brokerage firm to
purchase (in an open market transaction or otherwise), or the Holder’s brokerage
firm otherwise purchases, shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the Conversion Shares which the Holder was entitled to
receive upon the conversion relating to such Share Delivery Date (a “Buy-In”),
then the Company shall (A) pay in cash to the Holder (in addition to any other
remedies available to or elected by the Holder) the amount, if any, by which (x)
the Holder’s total purchase price (including any brokerage commissions) for the
Common Stock so purchased exceeds (y) the product of (1) the aggregate number of
shares of Common Stock that the Holder was entitled to receive from the
conversion at issue multiplied by (2) the actual sale price at which the sell
order giving rise to such purchase obligation was executed (including any
brokerage commissions) and (B) at the option of the Holder, either reissue (if
surrendered) this Note in a principal amount equal to the principal amount of
the attempted conversion (in which case such conversion shall be deemed
rescinded) or deliver to the Holder the number of shares of Common Stock that
would have been issued if the Company had timely complied with its delivery
requirements under Section 4(c)(ii). For example, if the Holder purchases Common
Stock having a total purchase price of $11,000 to cover a Buy-In with respect to
an attempted conversion of this Note with respect to which the actual sale price
of the Conversion Shares (including any brokerage commissions) giving rise to
such purchase obligation was a total of $10,000 under clause (A) of the
immediately preceding sentence, the Company shall be required to pay the Holder
$1,000. The Holder shall provide the Company written notice indicating the
amounts payable to the Holder in


10

--------------------------------------------------------------------------------




respect of the Buy-In and, upon request of the Company, evidence of the amount
of such loss. Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Company’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of this Note as required pursuant to the
terms hereof.
(vi)    Reservation of Conversion Shares. The Company covenants that it will
reserve and keep available out of its authorized and unissued shares of Common
Stock for the purpose of issuances upon conversion of the Notes (and other
purposes further detailed in the Purchase Agreement), free from preemptive
rights or any other actual contingent purchase rights of Persons other than the
Holders, in an amount not less than the amount of shares designated in Section
4.9 of the Purchase Agreement. The Company covenants that all Conversion Shares
that shall be so issuable shall, upon issue, be duly authorized, validly issued,
fully paid and nonassessable.
(vii)    Fractional Shares. No fractional shares or scrip representing
fractional shares shall be issued upon the conversion of this Note. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such conversion, the Company shall at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Conversion Price or round up to the next whole share.
(viii)    Transfer Taxes and Expenses. The issuance of certificates for
Conversion Shares upon conversion of this Note shall be made without charge to
the Holder hereof for any documentary stamp or similar taxes that may be payable
in respect of the issue or delivery of such certificates, provided that, the
Company shall not be required to pay any tax that may be payable in respect of
any transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Note so converted and
the Company shall not be required to issue or deliver such certificates unless
or until the Person or Persons requesting the issuance thereof shall have paid
to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid. The Company shall pay
all Transfer Agent fees required for same-day processing of any Notice of
Conversion and all fees to the Depository Trust Company (or another established
clearing corporation performing similar functions) required for same-day
electronic delivery of the Conversion Shares.
(ix)    Holder’s Conversion Limitations. The Company shall not effect any
conversion of this Note, and a Holder shall not have the right to convert any
portion of this Note, to the extent that after giving effect to the conversion
set forth on the applicable Notice of Conversion, the Holder (together with the
Holder’s Affiliates, and any Persons acting as a group together with the Holder
or any of the Holder’s Affiliates) would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below). For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon conversion of this Note with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which are
issuable upon (i) conversion of the remaining, unconverted principal amount of
this Note beneficially owned by the Holder or any of its Affiliates and (ii)
exercise or conversion of the unexercised or unconverted portion of any other
securities of the Company subject to a limitation on conversion


11

--------------------------------------------------------------------------------




or exercise analogous to the limitation contained herein (including, without
limitation, any portion of the Notes) beneficially owned by the Holder or any of
its Affiliates. Except as set forth in the preceding sentence, for purposes of
this Section 4(d), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. To the extent that the limitation contained in this Section 4(d)
applies, the determination of whether this Note is convertible (in relation to
other securities owned by the Holder together with any Affiliates) and of which
principal amount of this Note is convertible shall be in the sole discretion of
the Holder, and the submission of a Notice of Conversion shall be deemed to be
the Holder’s determination of whether this Note may be converted (in relation to
other securities owned by the Holder together with any Affiliates) and which
principal amount of this Note is convertible, in each case subject to the
Beneficial Ownership Limitation. To ensure compliance with this restriction, the
Holder will be deemed to represent to the Company each time it delivers a Notice
of Conversion that such Notice of Conversion has not violated the restrictions
set forth in this paragraph and the Company shall have no obligation to verify
or confirm the accuracy of such determination. In addition, a determination as
to any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder. For purposes of this Section 4(d), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (i) the Company’s most recent periodic or annual report filed with
the SEC, as the case may be, (ii) a more recent public announcement by the
Company, or (iii) a more recent written notice by the Company or the Company’s
transfer agent setting forth the number of shares of Common Stock outstanding.
Upon the written or oral request of a Holder, the Company shall within two
Trading Days confirm orally and in writing to the Holder the number of shares of
Common Stock then outstanding. In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Note, by the Holder or its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 4.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon conversion of
this Note held by the Holder. The Holder, upon not less than 61 days’ prior
notice to the Company, may increase the Beneficial Ownership Limitation
provisions of this Section 4(d) solely with respect to the Holder’s Note,
provided that the Beneficial Ownership Limitation in no event exceeds 9.99% of
the number of shares of Common Stock outstanding immediately after giving effect
to the issuance of shares of Common Stock upon conversion of this Note held by
the Holder and the provisions of this Section 4(d) shall continue to apply. Any
such increase or decrease will not be effective until the 61st day after such
notice is delivered to the Company. The Holder may also decrease the Beneficial
Ownership Limitation provisions of this Section 4(d) solely with respect to the
Holder’s Note at any time, which decrease shall be effectively immediately upon
delivery of notice to the Company. The Beneficial Ownership Limitation
provisions of this paragraph shall be construed and implemented in a manner
otherwise than in strict conformity with the terms of this Section 4(d) to
correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation contained herein
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this Section 4(d) shall apply
to a successor Holder of this Note.


12

--------------------------------------------------------------------------------




Section 5.    Certain Adjustments.
(a)    Stock Dividends and Stock Splits. If the Company, at any time while this
Note is outstanding: (i) pays a stock dividend or otherwise makes a distribution
or distributions payable in shares of Common Stock on shares of Common Stock or
any Common Stock Equivalents, (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of a reverse
stock split) outstanding shares of Common Stock into a smaller number of shares
or (iv) issues, in the event of a reclassification of shares of the Common
Stock, any shares of capital stock of the Company, then the Conversion Price
shall be multiplied by a fraction of which the numerator shall be the number of
shares of Common Stock (excluding any treasury shares of the Company)
outstanding immediately before such event, and of which the denominator shall be
the number of shares of Common Stock outstanding immediately after such event.
Any adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.
(b)    Subsequent Equity Sales. If, at any time, for so long as the Note or any
amounts accrued and payable thereunder remain outstanding, the Company or any
Subsidiary, as applicable, sells or grants any option to purchase or sells or
grants any right to reprice, or otherwise disposes of or issues (or announces
any sale, grant or any option to purchase or other disposition), any Common
Stock or Common Stock Equivalents entitling any Person to acquire shares of
Common Stock at an effective price per share that is lower than the Conversion
Price then in effect (such lower price, the “Base Conversion Price” and each
such issuance or announcement a “Dilutive Issuance”), then, subject to the
Company’s right to prepay the Note as set forth in Section 2(f) hereof, the
Conversion Price shall be immediately reduced to equal the Base Conversion
Price. The Base Conversion Price shall not be lower than $0.23 per share. Such
adjustment shall be made whenever such Common Stock or Common Stock Equivalents
are issued. Notwithstanding anything to the contrary herein, the Company may not
issue, upon conversion of this Note, a number of shares of Common Stock which,
when aggregated with any shares of Common Stock issued on or after the Original
Issue Date and prior to such Conversion Date in connection with the conversion
of any Note issued pursuant to the Purchase Agreement would exceed 6,459,334
shares of Common Stock (subject to adjustment for forward and reverse stock
splits, recapitalizations and the like) (such number of shares, the “Issuable
Maximum”). Each Holder shall be entitled to a portion of the Issuable Maximum
equal to the quotient obtained by dividing (x) the original principal amount of
the Holder’s Note by (y) the aggregate original principal amount of all Notes
issued on the Original Issue Date to all Holders.
If the price per share for which shares of Common Stock are sold, or may be
issuable pursuant to any such Common Stock Equivalent, is less than the
Conversion Price then in effect, or if, after any such issuance of Common Stock
Equivalents, the price per share for which shares of Common Stock may be
issuable thereafter is amended or adjusted, and such price as so amended shall
be less than the Conversion Price in effect at the time of such amendment or
adjustment, then the Conversion Price shall be adjusted upon each such issuance
or amendment as provided in this Section 5(b). In case any Common Stock
Equivalent is issued in connection with the issue or sale of other securities


13

--------------------------------------------------------------------------------




of the Company, together comprising one integrated transaction, (x) the Common
Stock Equivalents will be deemed to have been issued for the Option Value of
such Common Stock Equivalents and (y) the other securities issued or sold in
such integrated transaction shall be deemed to have been issued or sold for the
difference of (I) the aggregate consideration received by the Company less any
consideration paid or payable by the Company pursuant to the terms of such other
securities of the Company, less (II) the Option Value. If any shares of Common
Stock or Common Stock Equivalents are issued or sold or deemed to have been
issued or sold for cash, the amount of such consideration received by the
Company will be deemed to be the net amount received by the Company therefor. If
any shares of Common Stock or Common Stock Equivalents are issued or sold for a
consideration other than cash, the amount of such consideration received by the
Company will be the fair value of such consideration, except where such
consideration consists of publicly traded securities, in which case the amount
of consideration received by the Company will be the VWAP of such public traded
securities on the date of receipt. If any shares of Common Stock or Common Stock
Equivalents are issued to the owners of the non-surviving entity in connection
with any merger in which the Company is the surviving entity, the amount of
consideration therefor will be deemed to be the fair value of such portion of
the net assets and business of the non-surviving entity as is attributable to
such shares of Common Stock or Common Stock Equivalents, as the case may be.
If the Holder of Common Stock or Common Stock Equivalents outstanding on the
Original Issue Date or issued after the Original Issuance Date shall at any
time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which are issued in connection with such
issuance, be entitled to receive shares of Common Stock at an effective price
per share that is lower than the Conversion Price then in effect, such issuance
shall be deemed to have occurred for less than the Conversion Price on such date
and such issuance shall be deemed to be a Dilutive Issuance.
If the Company enters into a Variable Rate Transaction, the Company shall be
deemed to have issued Common Stock or Common Stock Equivalents at the lowest
possible conversion price at which such securities may be converted or exercised
under the terms of such Variable Rate Transaction.
The Company shall notify the Holder in writing, no later than the Trading Day
following the issuance of any Common Stock or Common Stock Equivalents subject
to this Section 5(b), indicating therein the applicable issuance price, or
applicable reset price, exchange price, conversion price and other pricing terms
(such notice, the “Dilutive Issuance Notice”). For purposes of clarification,
whether or not the Company provides a Dilutive Issuance Notice pursuant to this
Section 5(b), upon the occurrence of any Dilutive Issuance, the Holder is
entitled to receive a number of Conversion Shares based upon the Base Conversion
Price on or after the date of such Dilutive Issuance, regardless of whether the
Holder accurately refers to the Base Conversion Price in the Notice of
Conversion.
The provisions of this Section 5(b) shall apply each time a Dilutive Issuance
occurs after the Original Issue Date for so long as the Note or any amounts
accrued and payable thereunder remain outstanding, but any adjustment of the
Conversion Price pursuant to this Section 5(b) shall


14

--------------------------------------------------------------------------------




be downward only. Notwithstanding the foregoing, no adjustment will be made
under this Section 5(b) in respect of an Exempt Issuance.
(c)    [intentionally omitted].
(d)    Pro Rata Distributions. During such time as this Note is outstanding, if
the Company shall declare or make any dividend or other distribution of its
assets or rights or warrants to acquire its assets, or subscribe for or purchase
any security other than Common Stock, to holders of shares of Common Stock, by
way of return of capital or otherwise (including, without limitation, any
distribution of cash, stock or other securities, property or options by way of a
dividend, spin off, reclassification, corporate rearrangement, scheme of
arrangement or other similar transaction) (a “Distribution”), at any time after
the issuance of this Note, then, in each such case, the Holder shall be entitled
to participate in such Distribution to the same extent that the Holder would
have participated therein if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note (without regard to any
limitations on exercise hereof, including without limitation, the Beneficial
Ownership Limitation) immediately before the date of which a record is taken for
such Distribution, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the
participation in such Distribution (provided, however, to the extent that the
Holder's right to participate in any such Distribution would result in the
Holder exceeding the Beneficial Ownership Limitation with respect to the Company
or any other publicly-traded corporation subject to Section 13(d) of the
Exchange Act, then the Holder shall not be entitled to participate in such
Distribution to such extent (or in the beneficial ownership of any shares of
Common Stock as a result of such Distribution to such extent) and the portion of
such Distribution shall be held in abeyance for the benefit of the Holder until
such time, if ever, as its right thereto would not result in the Holder
exceeding the Beneficial Ownership Limitation with respect to the Company or any
other publicly-traded corporation subject to Section 13(d) of the Exchange Act).
(e)    Fundamental Transaction. If, at any time while this Note is outstanding,
(i) the Company, directly or indirectly, in one or more related transactions
effects any merger or consolidation of the Company with or into another Person,
(ii) the Company, directly or indirectly, effects any sale, lease, license,
assignment, transfer, conveyance or other disposition of all or substantially
all of its assets in one or a series of related transactions, (iii) any, direct
or indirect, purchase offer, tender offer or exchange offer (whether by the
Company or another Person) is completed pursuant to which holders of Common
Stock are permitted to sell, tender or exchange their shares for other
securities, cash or property and has been accepted by the holders of 50% or more
of the outstanding Common Stock, (iv) the Company, directly or indirectly, in
one or more related transactions effects any reclassification, reorganization or
recapitalization of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property, (v) the Company, directly or indirectly, in one or
more related transactions consummates a stock or share purchase agreement or
other business combination (including, without limitation, a reorganization,
recapitalization, spin-off or scheme of arrangement) with another Person whereby
such other Person acquires more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the other Person or
other Persons making or party to, or associated or affiliated with the


15

--------------------------------------------------------------------------------




other Persons making or party to, such stock or share purchase agreement or
other business combination) (each a “Fundamental Transaction”), then, upon any
subsequent conversion of this Note, the Holder shall have the right to receive,
for each Conversion Share that would have been issuable upon such conversion
immediately prior to the occurrence of such Fundamental Transaction (without
regard to any limitation on the conversion of this Note), the number of shares
of Common Stock of the successor or acquiring corporation or of the Company, if
it is the surviving corporation, and any additional consideration (the
“Alternate Consideration”) receivable as a result of such Fundamental
Transaction by a Holder of the number of shares of Common Stock for which this
Note is convertible immediately prior to such Fundamental Transaction (without
regard to any limitation on the conversion of this Note). For purposes of any
such conversion, the determination of the Conversion Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount of Alternate Consideration issuable in respect of one (1) share of Common
Stock in such Fundamental Transaction, and the Company shall apportion the
Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the Holder shall be given the same choice as to the Alternate Consideration it
receives upon any conversion of this Note following such Fundamental
Transaction. Notwithstanding anything to the contrary, in the event of a
Fundamental Transaction other than the Merger that is (1) an all cash
transaction, (2) a “Rule 13e-3 transaction” as defined in Rule 13e-3 under the
Exchange Act, or (3) a Fundamental Transaction involving a person or entity not
traded on a national securities exchange or trading market (with such exchange
or market including, without limitation, the Nasdaq Global Select Trading
Market, the Nasdaq Global Market, or the Nasdaq Capital Market, The New York
Stock Exchange, Inc., the NYSE American, or the OTCQB), the Company or any
Successor Entity (as defined below) shall, at the Holder’s option, exercisable
concurrently with the consummation of the Fundamental Transaction, purchase this
Note from the Holder by paying to the Holder the higher of (i) an amount of cash
equal to the Black Scholes Value of the outstanding principal of this Note on
the date of the consummation of such Fundamental Transaction, or (ii) an amount
of cash equal to the product of (a) the number of Conversion Shares issuable
upon full conversion of this Note (without regard to any limitation on
conversion of this Note) and (b) the positive difference between the cash per
share paid in such Fundamental Transaction minus the then in effect Conversion
Price. The Company shall cause any successor entity in a Fundamental Transaction
in which the Company is not the survivor (the “Successor Entity”) to assume in
writing all of the obligations of the Company under this Note and the other
Transaction Documents (as defined in the Purchase Agreement) in accordance with
the provisions of this Section 5(e) pursuant to written agreements in form and
substance reasonably satisfactory to the Holder and approved by the Holder
(without unreasonable delay) prior to such Fundamental Transaction and shall, at
the option of the Holder of this Note, deliver to the Holder in exchange for
this Note a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to this Note which is convertible
for a corresponding number of shares of capital stock of such Successor Entity
(or its parent entity) equivalent to the shares of Common Stock acquirable and
receivable upon conversion of this Note (without regard to any limitations on
the conversion of this Note) prior to such Fundamental Transaction, and with a
conversion price which applies the Conversion Price hereunder to such shares of
capital stock (but taking into account the relative value of the shares of
Common Stock pursuant to such Fundamental Transaction and the value of such
shares of capital


16

--------------------------------------------------------------------------------




stock, such number of shares of capital stock and such conversion price being
for the purpose of protecting the economic value of this Note immediately prior
to the consummation of such Fundamental Transaction), and which is reasonably
satisfactory in form and substance to the Holder. Upon the occurrence of any
such Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Note and the other Transaction Documents
referring to the “Company” shall refer instead to the Successor Entity), and may
exercise every right and power of the Company and shall assume all of the
obligations of the Company under this Note and the other Transaction Documents
with the same effect as if such Successor Entity had been named as the Company
herein. Notwithstanding anything in this Section 5(e), the Merger or an Exempt
Issuance (as defined in the Purchase Agreement) shall not be deemed a
Fundamental Transaction.
(f)    Calculations. All calculations under this Section 5 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 5, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding any treasury shares of the Company) issued and
outstanding.
(g)    Notice to the Holder.
(i)    Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 5, the Company shall promptly deliver
to each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.
(ii)    Notice to Allow Conversion by Holder. If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, or any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Note, and shall cause to be delivered to the Holder at its last address as it
shall appear upon the Note Register, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or


17

--------------------------------------------------------------------------------




other property deliverable upon such reclassification, consolidation, merger,
sale, transfer or share exchange, provided that the failure to deliver such
notice or any defect therein or in the delivery thereof shall not affect the
validity of the corporate action required to be specified in such notice. To the
extent that any notice provided hereunder constitutes, or contains, material,
non-public information regarding the Company or any of the Subsidiaries (as
determined in good faith by the Company), the Company or its successor shall
simultaneously file such notice with the SEC pursuant to a Current Report on
Form 8-K. If the Company does not simultaneously file the required Form 8-K, the
Holder shall be entitled penalties in accordance with Section 4.6 of the
Purchase Agreement. The Holder shall remain entitled to convert this Note during
the 20-day period commencing on the date of such notice through the effective
date of the event triggering such notice except as may otherwise be expressly
set forth herein.
Section 6.    Negative Covenants. As long as any portion of this Note remains
outstanding, the Company shall not, and shall not permit any of the Subsidiaries
to, directly or indirectly:
(a)    other than Permitted Indebtedness, enter into, create, incur, assume,
guarantee or suffer to exist any indebtedness for borrowed money of any kind,
including, but not limited to, a guarantee, on or with respect to any of its
property or assets now owned or hereafter acquired or any interest therein or
any income or profits therefrom. Further, in connection with the Senior
Indebtedness the Company shall not borrow any money from any bank other than
Western Alliance Bank and its Affiliates or any successor lender that replaces
or pays off Western Alliance Bank (the “Western Bank Successor”);
(b)    other than Permitted Liens (including the Western Bank Successor), enter
into, create, incur, assume or suffer to exist any Liens of any kind, on or with
respect to any of its property or assets now owned or hereafter acquired or any
interest therein or any income or profits therefrom;
(c)    amend its charter documents, including, without limitation, its
certificate of incorporation and bylaws, in any manner that materially and
adversely affects any material rights of the Holder, except any amendment to
increase the Company’s authorized capital stock;
(d)    other than with respect to Permitted Indebtedness, repay, repurchase or
offer to repay, repurchase or otherwise acquire more than a de minimis number of
shares of its Common Stock or Common Stock Equivalents other than as to the
Conversion Shares as permitted or required under the Transaction Documents;
(e)    other than with respect to Permitted Indebtedness, repay, repurchase or
offer to repay, repurchase or otherwise acquire any Indebtedness, other than the
Notes and CPT Notes if on a pro-rata basis, other than regularly scheduled
principal and interest payments as such terms are in effect as of the Original
Issue Date, provided that such payments shall not be permitted if, at such time,
or after giving effect to such payment, any Event of Default exist or occur;
(f)    pay cash dividends or distributions on any equity securities of the
Company;
(g)    enter into any transaction with any Affiliate of the Company which would
be required to be disclosed in any public filing with the SEC assuming that the
Company is subject to the


18

--------------------------------------------------------------------------------




Securities Act or the Exchange Act, unless such transaction is made on an
arm’s-length basis and expressly approved by a majority of the disinterested
directors of the Company (even if less than a quorum otherwise required for
board approval);
(h)    [intentionally omitted]; or
(i)    enter into any agreement with respect to any of the foregoing.
Section 7.    Events of Default.
(a)    An Event of Default means, wherever used herein, any of the following
events (whatever the reason for such event and whether such event shall be
voluntary or involuntary or effected by operation of law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental body):the Company defaults in the payment of any
part of the principal of, or accrued and unpaid interest on, this Note;
(i)    the Company breaches or defaults in the performance of any covenant or
warranty of the Company in this Note, and such breach continues for a period of
30 days after the Holder has given notice, in accordance with the notice
provisions of this Note, to the Company specifying such breach or default and
requiring it to be remedied;
(ii)    any Bankruptcy Proceeding occurs in respect of the Company or any of its
subsidiaries;
(iii)    a court having jurisdiction in the premises enters a decree or order
for relief in respect of the Company in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator
(or similar official) of the Company or for any substantial part of its
property, or ordering the winding-up or liquidation of its affairs, and such
decree or order shall remain unstayed and in effect for a period of 30
consecutive days;
(iv)    the Company commences a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, the Company consents
to the entry of an order for relief in an involuntary case under any such law,
the Company consents to the appointment of or taking possession by a receiver,
liquidator, assignee, trustee, custodian, sequestrator (or other similar
official) of the Company or for any substantial part of its property;
(v)     the Company makes any general assignment for the benefit of creditors,
fails generally to pay its debts as they become due, or takes any corporate
action in furtherance of any of the foregoing; or
(vi)     The Common Stock no longer trades on a national securities exchange
operated by the New York Stock Exchange or the Nasdaq Stock Market.
In any Event of Default the Holder of this Note may at any time (unless all
defaults theretofore or thereupon shall have been remedied) at its option, by
written notice to the Company, declare this Note to be due and payable thus
making this Note immediately become due and payable as at the


19

--------------------------------------------------------------------------------




date the Company receives such written notice from the Holder without
presentment, demand, protest or other notice, all of which are hereby waived.
(b)    Remedies Upon Event of Default. Subject to the provisions of this Section
7, in case any one or more Events of Default shall occur, the Holder may proceed
to protect and enforce the rights of such Holder by a suit in equity, action at
law or other appropriate proceeding, whether for the specific performance of any
agreement contained in this Note, or for an injunction against a violation of
any of the terms or provisions hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law. In case of default under this
Note, the Company will pay to the Holder such further amount as shall be
sufficient to cover the reasonable cost and expense of enforcement, including,
without limitation, reasonable attorneys’ fees. If the Holder shall give any
notice or take any other action in respect of a claimed default, the Company
shall forthwith give written notice thereof to all other holders of Notes at the
time outstanding, describing the notice or action and the nature of the claimed
default. No course of dealing and no delay on the part of any Holder of this
Note in exercising any right shall operate as a waiver thereof or otherwise
prejudice such Holder’s rights or the rights of the Note Holders. No remedy
conferred by this Note upon the Holder shall be exclusive of any other remedy
referred to herein or now or hereafter available at law, in equity, by statute
or otherwise.
(c)    Interest Rate Upon Event of Default. If the Company defaults in the
payment of any amounts due under this Note, then without prejudice to any other
remedy available to each Holder: (i) any unpaid principal and interest accrued
on the Note shall become immediately due and payable to the Holder from the date
of default; (ii) interest shall accrue on any unpaid amount at the Default
Interest Rate from the date of default until the date on which it is paid to the
Holder in full; and (iii) any interest charged at the Default Interest Rate must
be paid by the Company to the Holder immediately on demand by the Holder.
(d)    Conversion Price Upon Event of Default. Commencing on the occurrence of
any Event of Default and until such Event of Default is cured, this Note shall
be convertible at the Default Conversion Price.
(e)    [intentionally omitted].
Section 8.    Subordination.
(a)    Note Subordinate to Senior Indebtedness.
(i)    The provisions of this Section 8 apply notwithstanding anything to the
contrary contained in this Note (other than as set out in Section 8(b)
immediately below). The Company covenants and agrees, and the Holder, by such
Holder’s acceptance of this Note, covenants and agrees, that to the extent and
in the manner set forth in this Section 8, the indebtedness represented by this
Note and the payment of the principal of and interest on this Note are hereby
expressly made subordinate and subject in right of the prior payment in full of
all Senior Indebtedness. Provided however, the Notes shall not be subordinate to
loans made by banks, financial institutions or after the Original Issue Date
except loans made by Western Alliance Bank or its Affiliates or any lender that
pays off Western Alliance Bank.


20

--------------------------------------------------------------------------------




(ii)    As required by Section 8(a), the Company shall not incur certain
indebtedness (including Senior Indebtedness) without the prior written consent
of the Holders of Notes representing more than fifty percent (50%) of the
aggregate principal amount of Notes then outstanding, and the provisions of this
Section 8 shall be of no force or effect in the absence of any such prior
written consent; provided, however, that this Note shall remain subject to this
Section 8 in all respects.
(b)    Payment Over of Proceeds Upon Dissolution, Etc.
(i)    In the event of any Bankruptcy Proceeding, all Senior Indebtedness shall
first be paid in full before the Holders are entitled to receive any direct or
indirect payment or distribution of any cash, property or securities on account
of the principal of or interest on this Note.
(ii)    The holders of Senior Indebtedness shall be entitled to receive
directly, any payment or distribution of any kind or character, whether in cash,
property or securities which may be payable or deliverable in respect of this
Note in any such Bankruptcy Proceeding (to the extent necessary to pay all such
Senior Indebtedness in full after giving effect to any substantially concurrent
payment or distribution to the holders of Senior Indebtedness).
(iii)    In the event that, notwithstanding the foregoing provisions of this
Section 8, the Holders shall have received any payment from or distribution of
assets of the Company in an Bankruptcy Proceeding or the estate created by the
commencement of any such Bankruptcy Proceeding, of any kind or character in
respect of this Note whether in cash, property or securities before all Senior
Indebtedness is paid in full, then and in such event such payment or
distribution shall be received and held in trust for and shall be paid over to
the holders of Senior Indebtedness remaining unpaid, to the extent necessary to
pay all such Senior Indebtedness in full after giving effect to any
substantially concurrent payment or distribution to the holders of Senior
Indebtedness, for application to the payment in full of such Senior
Indebtedness.
(c)    Default on Senior Indebtedness.
(i)    If there exists a default in the payment when due (whether at maturity or
upon acceleration or mandatory repayment, or on any principal installment
payment date or interest payment date, or otherwise) of any Senior Indebtedness
(a “Senior Payment Default”) and such default shall not have been cured or
waived in writing by or on behalf of the requisite percentage of the holders of
Senior Indebtedness, then any payment on account of principal of or interest on
the Notes which the Holders would then be entitled to receive, but for the
provisions of this Section 8.3(a), shall instead be paid over to the holders of
Senior Indebtedness until all amounts of Senior Indebtedness then due and
payable have been paid in full, prior to any direct or indirect payment by or on
behalf of the Company to the Holder of any principal of or interest on the
Notes.
(ii)    The Company may not, directly or indirectly, make, and the Holders may
not ask, demand, take or receive from or on behalf of the Company, any payment
on account of the principal of or interest on this Note during the period (a
“Deferral Period”) from the date the Company and/or the Holder receive from a
holder of Senior Indebtedness a notice (a “Deferral Notice”) of:


21

--------------------------------------------------------------------------------




(A)the existence of a Senior Payment Default; or
 
(B)the existence of any event of default (other than a Senior Payment Default)
under any agreement or instrument pursuant to which any Senior Indebtedness is
issued, in each instance as now in effect or as hereafter from time to time
modified or amended, without the necessity of any consent by or notice to the
Holders (a “Specified Covenant Default”) until the earlier of (1) the date such
Senior Payment Default or Specified Covenant Default is cured, waived in writing
or otherwise ceases to exist and (2) the 180th day after receipt by the Company
and/or by the Holder of this Note of such Deferral Notice; provided, however,
that (3) only one Deferral Notice relating to the same Senior Payment Default or
Specified Covenant Default may be given, (4) no subsequent Deferral Notice may
be given with respect to any Senior Payment Default or Specified Covenant
Default existing at the time an effective Deferral Notice is given and (5) if
any such Deferral Notice has been given, no subsequent Deferral Notice with
respect to any number of different Senior Payment Defaults or Specified Covenant
Defaults shall be effective until the later of (x) the date such subsequent
Deferral Notice is received by the Company and the Holders of Notes and (y) the
365th day after receipt of the then most recent prior effective Deferral Notice.
So long as any Senior Indebtedness is outstanding, the Holder shall give the
holders of Senior Indebtedness five Trading Days’ prior written notice of any
proposed demand for payment or institution of proceedings with respect to this
Note (which notice may be given during a Deferral Period provided that the
proposed demand for payment is not to be made or the proposed proceedings are
not to be instituted until the expiration of such Deferral Period).


(iii)    Upon termination of any Deferral Period the Company shall resume
payments on account of the principal of and interest on this Note subject to the
obligation of the Company and the Holder to pay over to the holders of Senior
Indebtedness amounts otherwise payable on account of the principal of and
interest on this Note pursuant to the provisions of, and in the circumstances
specified in, this Section 8.
(iv)    During the first 120 days of any Deferral Period, payment on account of
this Note may not be accelerated unless a voluntary Bankruptcy Proceeding shall
be instituted by the Company or an involuntary Bankruptcy Proceeding shall be
instituted against the Company and such proceeding remains undismissed for a
period of 60 days. So long as any Senior Indebtedness is outstanding, the Holder
shall give the holders of Senior Indebtedness five Trading Days’ prior written
notice of any proposed acceleration with respect to this Note (which notice may
be given during a Deferral Period provided that the proposed acceleration is not
to be effective until the expiration of such Deferral Period).
(v)    In the event that, notwithstanding the foregoing provisions of this
Section 8(c), any payment shall be made by or on behalf of the Company and
received by the Holder at a time after the giving of a Deferral Notice and
during a Deferral Period, then such payment shall be held in trust for the
benefit of and shall be immediately paid over to the holders of Senior
Indebtedness remaining unpaid, for application to the payment in full of all
Senior Indebtedness in accordance with its terms (after giving effect to any
prior or substantially concurrent payment to the holders of Senior
Indebtedness).


22

--------------------------------------------------------------------------------




(d)    Subrogation to Rights of holders of Senior Indebtedness. After all
amounts payable under or in respect of Senior Indebtedness are paid in full, the
Holders shall be subrogated to the extent of the payments or distributions made
to the Holders of, or otherwise applied to payment of, such Senior Indebtedness
pursuant to the provisions of this Section 8 (on a pro-rata basis based on the
outstanding principal of all Notes) to the rights of the holders of Senior
Indebtedness to receive payments and distributions of cash, property and
securities applicable to the Senior Indebtedness until the principal of and
interest on the Notes shall be paid in full. For purposes of such subrogation,
no payments or distributions to the holders of Senior Indebtedness of any cash,
property or securities to which the Holders would be entitled except for the
provisions of this Section 8, and no payments over pursuant to the provisions of
this Section 8 to the holders of Senior Indebtedness by the Company or the
Holders shall, as among the Company and its creditors (other than holders of
Senior Indebtedness and the Holder), be deemed to be a payment or distribution
by the Company to or on account of Senior Indebtedness it being understood that
the provisions of this Section 8 are solely for the purpose of defining the
relative rights of the holders of Senior Indebtedness on the one hand and the
Holders on the other hand.
If any payment or distribution to which the Holders would otherwise have been
entitled but for the provisions of this Section 8 shall have been applied,
pursuant to the provisions of this Section 8, to the payment of all amounts
payable under the Senior Indebtedness, then and in such case, the Holders shall
be entitled to receive (on a pro-rata basis based on the outstanding principal
of all Notes) from the holders of Senior Indebtedness any substantially
contemporaneous payments or distributions received by such holders of Senior
Indebtedness in excess of the amount sufficient to pay in full all obligations
payable under or in respect of such Senior Indebtedness.
 
(e)    Rights of Holders Not to Be Impaired. Nothing contained in this Section 8
or elsewhere in this Note is intended to or shall:
(i)    impair, as among the Company, its creditors other than holders of Senior
Indebtedness and the Holders, the obligation of the Company, which is absolute
and unconditional, to pay to the Holders the principal of and premium, if any,
and interest on the Notes as and when the same shall become due and payable in
accordance with their terms; or
(ii)    affect the relative rights against the Company of the Holders of the
Notes and creditors of the Company other than the holders of Senior
Indebtedness; or
(iii)    prevent the Holders from exercising all remedies otherwise permitted by
applicable law upon default subject to the rights, if any, under this Section 8
of the holders of Senior Indebtedness to receive payments or distributions
otherwise payable or deliverable to, or received by, such Holder upon the
exercise of any such remedy and subject to the restriction on acceleration set
forth in Section 8(c),.
(f)    Effectuation of Subordination. If any Holders do not file a proper claim
or proof of debt in the form required in any Bankruptcy Proceeding prior to 30
days before the expiration of the time to file such claims or proofs, then the
holders of Senior Indebtedness, are hereby authorized, and shall have the right
(without any duty), to file an appropriate claim for and on behalf of such
Holders.


23

--------------------------------------------------------------------------------




(g)    No Waiver of Subordination Provisions. No right of any present or future
holder of any Senior Indebtedness, to enforce subordination as herein provided
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of the Company or by any act or failure to act by any such
Holder, or by any noncompliance by the Company with the terms, provisions and
covenants of this Note regardless of any knowledge thereof which any such Holder
thereof may have or be otherwise charged with.
(h)    Without in any way limiting the generality of Section 8(g), the holders
of Senior Indebtedness may, at any time and from time to time, without the
consent of or notice to the Holders, without incurring responsibility to the
Holders and without impairing or releasing the subordination and other benefits
provided in this Section 8 or the obligations hereunder of the Holders to the
holders of Senior Indebtedness, do any one or more of the following all without
notice to the Holders and even if any right of reimbursement or subrogation or
other right or remedy of the Holders is affected, impaired or extinguished
thereby:
(i)    change the manner, place or terms of payment or change or extend the time
of payment of, or renew, exchange, amend or alter, the terms of any Senior
Indebtedness, any security therefor or guaranty thereof or any liability of the
Company or any guarantor to such Holder, or any liability incurred directly or
indirectly in respect thereof, or otherwise amend, renew, exchange, modify or
supplement in any manner Senior Indebtedness or any instrument evidencing or
guaranteeing or securing the same or any agreement under which Senior
Indebtedness is outstanding;
(ii)    sell, exchange, release, surrender, realize upon, enforce or otherwise
deal with in any manner and any order any property pledged, mortgaged or
otherwise securing Senior Indebtedness or any liability of the Company or any
guarantor to such Holder, or any liability incurred directly or indirectly in
respect thereof;
(iii)    settle or compromise any Senior Indebtedness or any other liability of
the Company or any guarantor of the Senior Indebtedness to such Holder or any
security therefor or any liability incurred directly or indirectly in respect
thereof and apply any sums by whomsoever paid and however realized to any
liability (including, without limitation, Senior Indebtedness) in any manner or
order; and
(iv)    fail to take or to record or otherwise perfect, for any reason or for no
reason, any lien or security interest securing Senior Indebtedness by whomsoever
granted, exercise or delay in or refrain from exercising any right or remedy
against the Company or any security or any guarantor or any other person, elect
any remedy and otherwise deal freely with the Company and any security and any
guarantor of the Senior Indebtedness or any liability of the Company or any
guarantor to such Holder or any liability incurred directly or indirectly in
respect thereof.
Section 9.    Miscellaneous.
(a)    CPT Note. This Note is issued on a parri pursu basis with the CPT Note.


24

--------------------------------------------------------------------------------




(b)    No Rights as Stockholder Until Conversion. This Note does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the conversion hereof other than as explicitly set forth in
Section 4.
(c)    Notices. All notices, offers, acceptance and any other acts under this
Agreement (except payment) shall be in writing, and shall be sufficiently given
if delivered to the addressees in person, by Federal Express or similar
receipted next Trading Day delivery, as follows:
If to the Company:        Inuvo, Inc.
500 President Clinton Boulevard
Suite 300
Little Rock, AR 72201
Attention: Wallace D. Ruiz, CFO


with a copy to:    
(which shall not
Constitute notice)
Pearlman Law Group LLP
200 S. Andrews Avenue
Suite 901
Fort Lauderdale, FL 33301
Attention: Brian A. Pearlman, Esq.


If to the Holder:        _______________________
_______________________
_______________________
_______________________


or to such other address as any of them, by notice to the other may designate
from time to time. Time shall be counted to, or from, as the case may be, the
date of delivery.


(d)    Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, liquidated damages and accrued
interest and late fees, as applicable, on this Note at the time, place, and
rate, and in the coin or currency, herein prescribed. This Note is a direct debt
obligation of the Company. This Note ranks pari passu with all other Notes now
or hereafter issued under the Purchase Agreement.
(e)    Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed, but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, reasonably satisfactory to the Company.


25

--------------------------------------------------------------------------------




(f)    Exclusive Jurisdiction; Governing Law. All questions concerning the
construction, validity, enforcement and interpretation of this Note shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflict of laws
thereof. Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by any
of the Transaction Documents (whether brought against a party hereto or its
respective Affiliates, directors, officers, stockholders, employees or agents)
shall only be commenced in the state and federal courts sitting in New York
County, New York (the “New York Courts”). Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such New York Courts,
or such New York Courts are improper or inconvenient venue for such proceeding.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by
applicable law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Note or the transactions
contemplated hereby.
(g)    Waiver. Any waiver by the Company or any Holder of a breach of any
provision of this Note shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this Note. The failure of the Company or the Holders to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note on any other
occasion. Any waiver by the Company or the Holder must be in writing.
(h)    Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this Note, and the Company (to the
extent it may lawfully do so) hereby expressly waives all benefits or advantage
of any such law, and covenants that it will not, by resort to any such law,
hinder, delay or impede the execution of


26

--------------------------------------------------------------------------------




any power herein granted to the Holder, but will suffer and permit the execution
of every such as though no such law has been enacted.
(i)    Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Transaction
Documents at law or in equity (including a decree of specific performance and/or
other injunctive relief), and nothing herein shall limit the Holder’s right to
pursue actual and consequential damages for any failure by the Company to comply
with the terms of this Note. The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof). The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach would be inadequate. The Company therefore agrees that, in
the event of any such breach or threatened breach, the Holder shall be entitled,
in addition to all other available remedies, to an injunction restraining any
such breach or any such threatened breach, without the necessity of showing
economic loss and without any bond or other security being required. The Company
shall provide all information and documentation to the Holder that is requested
by the Holder to enable the Holder to confirm the Company’s compliance with the
terms and conditions of this Note.
(j)    Next Trading Day. Whenever any payment or other obligation hereunder
shall be due on a day other than a Trading Day, such payment shall be made on
the next succeeding Trading Day.
(k)    Headings. The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.
(Signature Pages Follow)




27

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.
INUVO, INC.






By:__________________________________________
     Name: Wallace D. Ruiz
     Title: Chief Financial Officer







28

--------------------------------------------------------------------------------




ANNEX A
NOTICE OF CONVERSION


The undersigned hereby elects to convert principal under the Subordinated
Convertible Note due September 1, 2020 of Inuvo, Inc., a Nevada corporation (the
“Company”), into shares of common stock (the “Common Stock”), of the Company
according to the conditions hereof, as of the date written below. If shares of
Common Stock are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
Holder for any conversion, except for such transfer taxes, if any.
By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this Note, as determined in accordance
with Section 13(d) of the Exchange Act.
The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.
Conversion calculations:
Date to Effect Conversion:


Principal Amount of Note to be Converted:


Payment of Interest in Common Stock __ yes __ no


If yes, $_________ of Interest Accrued on Account of Conversion at Issue.


Number of shares of Common Stock to be issued:




Signature:


Name:




DWAC Instructions:


Broker No:            
Account No:            




29